         Case 1:19-mj-00083-DAR Document 23 Filed 12/11/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :       1:19-mj-00083 (DAR)
FURONG AI,                                    :
                                              :
       Defendant.                             :

      JOINT MOTION TO TEMPORARILY REVOKE DEFENDANT’S RELEASE

        The United States of America, by and through its attorney, the United States Attorney

 for the District of Columbia, and the defendant, through his undersigned counsel, hereby

 respectfully request that the Court revoke the defendant’s release in this case until such time as

 the trial related proceedings scheduled for next week conclude and the defendant is returned to

 the custody of Immigration and Customs Enforcement (ICE) and from whose custody he will be

 produced pursuant to this Court’s Writ of Habeas Corpus ad Prosequendum (Writ). The

 Government submits that the defendant – who is currently released on his personal

 recognizance in this case – would pose a serious risk of flight if brought back to the jurisdiction

 and released on his own recognizance, and that he may therefore be detained pursuant to 18

 U.S.C. § 3142(f)(2)(A). The defendant joins in this request and waives his right to a detention

 hearing on the motion.

                                 RELEVANT BACKGROUND

       As relevant to this motion, the defendant was released on personal recognizance at his

initial appearance on October 15, 2019. See ECF No. 3 (Order Setting Conditions of Release).

The Government did not request pre-trial detention. At the initial appearance, the defendant was

served with a “Call-In Letter” issued by ICE Deportation Officer (DO) Mark Tlumacki. The letter
           Case 1:19-mj-00083-DAR Document 23 Filed 12/11/19 Page 2 of 6



directed the defendant to appear for an appointment with ICE on October 21, 2019. The defendant

did not report as directed.

        As a result of the defendant’s failure to appear, DO Tlumacki attended the defendant’s

status hearing in this matter on November 7, 2019. After Court had recessed, DO Tlumacki

approached the defendant and his attorney, identified himself, and advised that he had an

Administrative Warrant for the defendant’s arrest, but that he was not going to take the defendant

into custody at that time. Instead, DO Tlumacki advised that he would place the defendant in the

Alternative to Detention Program and install a GPS monitoring bracelet on the defendant. As the

parties were about to exit the courtroom to proceed with the installation, the Court called the case

back in session and all parties were instructed to remain in the courtroom.

        Upon conclusion of the proceedings, the defendant rapidly exited the courtroom and fled

from DO Tlumacki and his partner.                The defendant was quickly apprehended outside the

courthouse, placed under arrest, and transported to the ICE holding room in Lorton, Virginia for

processing. The defendant was subsequently transferred to the Caroline Detention Facility in

Bowling Green, Virginia and remains detained there under ICE authority.

        On December 4, 2019, the Court issued a Writ of Habeas Corpus ad Prosequendum to ICE

ordering the defendant be produced to the U.S. Marshals Service (USMS) for the purpose of

appearance before the Court in this case on December 16, 2019 at 10 am, and upon conclusion of

the proceedings (i.e., the December 16 motions hearing and trial on December 17 and 18), to be

returned to ICE custody. 1 See ECF No. 19.

        As the USMS currently have no authority to detain the defendant given that he has been


1
  The Government intends to file for a revised writ tomorrow seeking the defendant’s production earlier than
required by the December 4 Writ. The revised writ is being requested in response to the defense’s request to the
undersigned SAUSA that the defendant be brought to the DC area as soon as possible to permit defense counsel
easier and more timely access to the defendant to prepare for next week’s proceedings.

                                                         2
         Case 1:19-mj-00083-DAR Document 23 Filed 12/11/19 Page 3 of 6



released on his own recognizance in this case, the defendant would either have to be released on

his recognizance or transported back and forth from the Caroline Detention Facility in Bowling

Green, Virginia every day. Such a transportation regime would entail the defendant being awoken

at 2 am every day to make it timely into Court and then returned following completion of the Court

day. Assuming a full day in Court, the defendant would not likely return to the facility in Bowling

Green until approximately 10 pm.

                                          ARGUMENT

       The Bail Reform Act identifies four factors that guide a court’s detention decision: (1) the

nature and circumstances of the offense charged, including whether the offense is a crime of

violence; (2) the weight of evidence against the defendant; (3) the history and characteristics of

the defendant; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by the defendant’s release.       See 18 U.S.C. §3142(g).

       At a detention hearing, the government may present evidence by way of a proffer.

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996).      A judicial determination that a

defendant should be detained pending trial as a serious risk of flight need only be supported by a

preponderance of the evidence. United States v. Vortis, 785 F.2d 327, 328 (D.C. Cir. 1986).

       Based on the defendant’s flight from the detention officers in November, the Court

should find that, by a preponderance of the evidence, no condition or combination of conditions

would reasonably assure the defendant’s appearance at this time were he produced to the USMS

by ICE and then released during the pendency of the upcoming proceedings.

       Furthermore, the Government and the defense are in agreement that having to transport

the defendant back and forth between Bowling Green, Virginia and Washington, DC every day

would not be efficient, nor conducive to the defendant’s preparation for and participation in trial.



                                                  3
            Case 1:19-mj-00083-DAR Document 23 Filed 12/11/19 Page 4 of 6



Should the Court revoke the defendant’s release as the parties request herein, the defendant

would be held in Washington, DC for the duration of the time before he was returned to ICE’s

custody.     Detention locally, as opposed to in Bowling Green, Virginia, would be beneficial to

the defendant and it will allow his counsel easier and more timely access to him.

                                   Government’s Factual Proffer

          The defendant is charged with obstructing and attempting to obstruct a foreign official in

the performance of his official duties on two separate occasions, and the Government’s evidence

that he did so is strong.   In February of this year, the defendant physically stood in the way of a

shuttle bus attempting to leave the Willard Hotel to transport members of the visiting Chinese

delegation and Chinese Embassy personnel to a trade meeting.         The defendant had to be

physically removed by a Diplomatic Security Service (DSS) agent before the shuttle bus could

depart.    In the second instance, occurring in April of this year, the defendant ran into the

intersection of 14th Street and F Street, NW while the motorcade of the Chinese delegation was

crossing through it.    The defendant waited until the marked Metropolitan Police Department

(MPD) lead car had passed and then ran directly in the path of travel of the oncoming armored

limousine in which Vice Premier Liu He of the People’s Republic of China was travelling and

that was following the MPD vehicle.       As a result of the defendant’s presence in its direct line of

travel in the roadway, the limousine was forced to come to a complete stop directly in front of

the defendant.     Once again, the defendant had to be physically removed by DSS agents.         Both

incidents were caught on video and clearly depict the defendant’s obstruction of the vehicles and

the Chinese officials in them.

          As related to his history and characteristics, the defendant is currently being detained by

ICE and upon conclusion of the pre-trial and trial proceedings in this case next week, and will be



                                                   4
         Case 1:19-mj-00083-DAR Document 23 Filed 12/11/19 Page 5 of 6



returned to ICE custody.    The defendant does not believe his detention by ICE is proper; during

processing for his ICE arrest, the defendant stated that he believes the Government has no right

to arrest him and is violating the law. See Ex. A at 2.    Having twice defied ICE instructions,

including the defendant’s flight from the deportation officers described above, it is clear that the

defendant will do whatever it takes to avoid ICE custody.     Thus, it very likely that, if released

on his own recognizance once out of ICE’s custody, the defendant will not appear for court in

this matter, as he knows he will be returned to ICE custody upon conclusion of the court

proceedings.

       As to the risk his release would pose to the safety of others or the community, the behavior

for which the defendant is charged and which he could easily engage in again if released, does put

himself and others at risk. Running into the street into oncoming traffic is inherently dangerous

and someone could easily get hurt (although thankfully no one has thus far).

                                         CONCLUSION

       For the foregoing reasons, the parties request that the Court order that the defendant be

detained as a serious risk of flight pursuant to 18 U.S.C. § 3142(f)(2)(A), for the limited time

period in which the defendant will not be in ICE custody as a result of his required appearance in

this Court for pre-trial hearings and the actual trial in December and pursuant to this Court’s Writ

of Habeas Corpus ad Prosequendum.



                                                      Respectfully submitted,

                                                      JESSIE K. LIU
                                                      United States Attorney
                                                      D.C. Bar Number 472-845




                                                  5
Case 1:19-mj-00083-DAR Document 23 Filed 12/11/19 Page 6 of 6



                             By:            /s/
                                   REAGAN N. CLYNE
                                   Virginia Bar No. 74767
                                   Special Assistant U.S. Attorney
                                   National Security Section
                                   United States Attorney’s Office
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Reagan.Clyne@usdoj.gov
                                   (202) 252-7215


                                   FURONG AI
                                   Defendant


                             By:        /s/
                                   MICHAEL E. LAWLOR
                                   NICHOLAS G. MADIOU
                                   Brennan, McKenna & Lawlor, Chtd.
                                   6305 Ivy Lane, Suite 700
                                   Greenbelt, Maryland 20770
                                   301.474.0044
                                   mlawlor@verizon.net
                                   nickmadiou@gmail.com




                              6
